UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 15-3047
                                     _____________

                                NADINE PELLEGRINO;
                                 HARRY WALDMAN,
                                               Appellants

                                            v.

             UNITED STATES OF AMERICA TRANSPORTATION
        SECURITY ADMINISTRATION, Div. of Dept. of Homeland Security;
       TSA TSO NUYRIAH ABDUL-MALIK, Sued in her individual capacity;
           TSA STSO LAURA LABBEE, Sued in her individual capacity;
          TSA TSO DENICE KISSINGER, Sued in her individual capacity;
               JOHN/JANE DOE TSA Aviations Security Inspector
                  defendants sued in their individual capacities;
     JOHN/JANE DOE TSA, Official Defendants, sued in their individual capacities


                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           District Court No. 2-09-cv-05505
                    District Judge: The Honorable J. Curtis Joyner



                               ORDER SUR PETITION
                             FOR REHEARING EN BANC


Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
HARDIMAN, GREENAWAY, JR., VANASKIE, SHWARTZ, KRAUSE, RESTREPO,
BIBAS, and SCIRICA, Circuit Judges



 As to panel rehearing only; will participate as a member of the en banc court pursuant to
3d. Cir. I.O.P. 9.6.4.
       A majority of the active judges having voted for rehearing en banc in the above
captioned cases, it is ordered that the petition for rehearing is GRANTED. The Clerk of
this Court shall list the case for rehearing en banc on February 20, 2019. The opinion and
judgment entered July 11, 2018 are hereby vacated.

                                         BY THE COURT,

                                         s/ D. Brooks Smith
                                         Chief Judge

Dated:       October 3, 2018




                                            2